Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s amendment filed on 11/04/2021, wherein claims 29, 35, 37, 40, 48 have been amended.
Any rejection from the previous office action, which is not restated herein, is withdrawn.

Claims 29, 31, 32, 35, 36-48 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

     
Morgan Jones et al. discloses a method of making therapeutic substances derivatives of sulphanilamide of structure below which are same as instant compounds of Structure FS-1 as in instant claim 35. See structure below; see page1-page2, EXAMPLE 1, EXAMPLE 2, EXAMPLE 3; page 2, claims. Compounds in water or aqueous ethanol is taught which meets instant composition. See EXAMPLE 1, EXAMPLE 2.

    PNG
    media_image1.png
    171
    389
    media_image1.png
    Greyscale

(The above structure meets Applicant’s compound wherein X6 is a bond, R6 is H, X5 is -CH2-, W is W-1, R is –(CH2)n- (n = 1, 2), R1, R2 are ethyl Y1, Y2 are H; HA is nothing).  

2) The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 35, 36-37 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Anthony et al. (US 7,393,873, PTO-892).     
Anthony et al.  et al. discloses N-aryl arylsulfonamide derivative which is same as instant compound of Structure FS-1 as in instant claim 35. See structure below; column 


    PNG
    media_image2.png
    304
    565
    media_image2.png
    Greyscale

(The above structure meets Applicant’s compound wherein X6 is a bond, R6 is substituted aryl, X5 is C(=O)O, W is W-4, R is –(CH2)3-, R11, R12 , R13 are alkylene (i.e R11, R12, R13 are alkylene), Y1, Y2 are H; HA is nothing).  

3) The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an 

Claims 35, 36-37 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Loren et al. (US 20090227571, PTO-892).     
Loren et al.  et al. discloses N-aryl arylsulfonamide derivative which are same as instant compound of Structure FS-1 as in instant claim 35. See structures below; pages 116-117, Example 200, Example 201. Compounds therein are used for treating androgen receptor mediated condition. See para [0128]. Compositions comprising the compounds therein is taught. See abstract. Pharmaceutical compositions comprising the compounds therein in a carrier such water, ethanol is taught. See pages 45-49; paras [0623], [0627]. 


    PNG
    media_image3.png
    318
    555
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    318
    555
    media_image4.png
    Greyscale


(The above compounds meet Applicant’s compound wherein X6 is -CH2-; R6 is aryl or cyclohexyl; X5 is C(=O)O, W is W-3, R is –(CH2)2-; R11, R12 are alkylene (i.e R11, R12, are alkylene, 5-membered ring with -N); R1 is substituted heteroaryl; Y1, Y2 are H; HA is nothing).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4) Claim 35, 36-37, 40, 45, 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seigfried (CH 198137, PTO-892).    
Seigfried discloses p‐sulfamidophenylcarbamic acid choline chloride which is a pharmaceutically acceptable salt (methyl chloride salt) of instant compound of Structure FS-1 as in instant claim 40 (Applicant’s compound wherein X6 is a bond, R6 is H, X5 is C(=O)O, W is W-1, R is a -CH2-CH2-, R1 is -CH3, R2 is -CH3, Y1, Y2 are H).  See structure below; see entire patent; English Translation. It is taught that the compound is soluble in water i.e teaches a composition. See English Translation, claim. 

    PNG
    media_image5.png
    205
    421
    media_image5.png
    Greyscale

Seigfried teaches methyl chloride salt of instant compound. 
It would have been obvious to a person of ordinary skill in the art to obtain instant compound (tertiary amine compound of the structure above) i.e compound in free base form. One of ordinary skill in the art would have been motivated to obtain instant compound, and composition comprising instant compound in water, since the salt of instant compound is known.
It is pointed out that obviousness based on similarity of structure and function entails motivation to make claimed compound in expectation that compounds similar in structure will have similar properties. In re Payne, 606 F. 2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).

Claim Objections
Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Prior Art made of Record: 
US 6376548

    PNG
    media_image6.png
    328
    520
    media_image6.png
    Greyscale


GB 873781; US 2,947,743 (antibacterial agents);
Pharmazie (1963), 18(9), 585-600;
US 20090163545 
RN   343968-77-4        
WO 2009017838;
SOURCE: Magyar Kemiai Folyoirat (1956), 62, 373-7; Journal unavailable

    PNG
    media_image7.png
    189
    378
    media_image7.png
    Greyscale

Malhotra et al. (Journal of Scientific & Industrial Research (1953)12B, 77-8, PTO-892);

TITLE:  Syntheses and biological testing of some new sulfanilamide derivatives/ordered
AUTHOR(S):               El-Ezbawy, Samia R.
CORPORATE SOURCE:        Fac. Sci., Assiut Univ., Assiut, Egypt

                         [Proc.], 1st (1981), Volume 3, Issue 2, 104-16.
                         Editor(s): Atanasova, B.  Bulg. Acad. Sci.: Sofia,
                         Bulg.

Conclusion
Claim 48 is objected.
Claims 35, 36, 37, 40, 45, 46 are rejected.
Claims 29, 31, 32, 38, 39, 41-44, 47 are allowable
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627